DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/2022 has been entered.
 
Examiner's Note  
The instant application has a lengthy prosecution history and the examiner encourages the applicant to have a telephonic interview with the examiner prior to filing a response to the instant office action. Also, prior to the interview the examiner encourages the applicant to present multiple possible claim amendments, so as to enable the examiner to identify claim amendments that will advance prosecution in a meaningful manner.

Acknowledgment 
Claims 13, 25, and 28, amended on 1/12/2022, are acknowledged by the examiner. 
Claim 33, canceled on 1/12/2022, is acknowledged by the examiner.    

Response to Arguments 
Presented arguments with respect to claims 13, 25, 28, and their dependent claims have been fully considered, but some are rendered moot in view of the new ground of rejection necessitated by amendments initiated by the applicants. Examiner addresses the main arguments of the Applicant as below.  
Regarding the 35 U.S.C. 112(a) rejection, the amendment filed on 1/12/2022 canceled claim 33.  As a result the 35 U.S.C. 112(a) rejection for claim 33 is withdrawn.

Claim Rejection – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 13-32 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph because of a new matter. The independent claims 13, 25, and 28 recites “wherein a distance between the first image sensor and at least a part of the first objective remains constant and wherein a distance of the second image sensor and at least a part of the second objective remains constant.”  It is noted that the specification indicates: “By virtue of keeping the image distance, i.e., the distance between the first objective and the first image sensor, constant, the focusing remains constant, i.e., the distance at which objects that are imaged in focus on the first image sensor lie remains unchanged” [Para. 0036], hence the claim limitation “wherein a distance between the first image sensor and at least a part of the first objective remains constant” is supported.  However there is nowhere in the specification discloses that “wherein a distance of the second image sensor and at least a part of the second objective remains constant.” The specification, on the other hand, describes that components in the first viewing direction device and the second viewing direction device can operate differently: “The independent control of the translation of the viewing direction devices 20, 30, indicated in FIG. 10, can be used in order, as indicated in FIG. 10, to displace the viewing direction devices 20, 30 to a less pronounced extent than the objectives 40, 50 and the image sensor components 60, 70. To this end, the first guide groove 94 and the second guide groove 95, in particular, have different, namely smaller, gradients and leads than the third guide groove 96 and the fourth guide groove 97. A consequence of the differently pronounced displacement of the viewing direction devices 20, 30 on the one hand and of the objectives 40, 50 is that the distance between the light exit face 24 of the first viewing direction device 20 and the light entry face 42 of the first objective 40, and the distance between the light exit face 34 of the second viewing direction device 30 and the light entry face 52 of the second objective 50, is not constant in each case but varies depending on the viewing direction. In the viewing direction indicated in FIG. 10, the distance between the light exit face 24 of the first viewing direction device 20 and the light entry face 42 of the first objective 40 differs from the distance between the light exit face 34 of the second viewing direction device 30 and the light entry face 52 of the second objective 50.” [para. 0116]. As a result, the limitation “wherein a distance of the second image sensor and at least a part of the second objective remains constant” is a new matter, which is not described in the application as originally filed. The new matter is required to be canceled from the claims (Please see MPEP 608.04).  
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
           This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 

Claims 13-21, 23, and 25-32 are rejected under 35 U.S.C. 103 as being unpatentable over Kazakevich (US Patent 9,204, 787 B2), (“Kazakevich”), in view of Itkowitz et al. (US Patent 10,548,459 B2), (“Itkowitz”), in view of Tesar (US Patent Application Publication 2017/0143442 A1), (“Tesar”), in view of Tokunaga et al. (US Patent 7,130,116 B2), (“Tokunaga”).
Regarding claim 13, Kazakevich meets the claim limitations as follow.
An apparatus for capturing a stereo image (i.e. 360 degree panning stereo endoscope) [Kazakevich: col. 2, line 11], comprising: a shaft (i.e. a shaft) [Kazakevich: col. 2, line 18] having a proximal end, a distal end  (i.e. a single optical path extending from the distal end of the endoscope to the proximal end of the endoscope) [Kazakevich: col. 1, line 20-22; Fig. 5], and an interior (i.e. FIG. 5 shows the internal support and alignment elements for the face cam followers 19, 20 (which are themselves shown in FIG. 6)) [Kazakevich: col. 4, line 20-22; Figs. 5-6], the interior including: a first objective (i.e. an objective lens) [Kazakevich: col. 1, line 24; Figs. 2A-2D] rotatable about a first optical axis (i.e. an actuating mechanism carried by the shaft and adapted to (i) synchronously rotate the first and second optical channels about their respective axes) [Kazakevich: col. 2, line 37-39; Fig. 3] and having a first viewing direction (i.e. each of the first and second optical channels having an off-axis direction of view) [Kazakevich: col. 2, line 20-21; Figs. 2A-2D]; a first image sensor (i.e. image sensor) [Kazakevich: col.1, line 55] receiving images generated by the first objective ((i.e. two parallel optical paths transferring independent optical images to a 3D video camera, where the separate images are received by image sensor(s)) [Kazakevich: col. 1, line 53-55]; (i.e. if desired, stereo endoscope 100 may be permanently coupled to, and integrated with, a 3D camera) [Kazakevich: col. 5, line 63-64]); a second objective (i.e. an objective lens) [Kazakevich: col. 1, line 24] rotatable about a second optical axis (i.e. an actuating mechanism carried by the shaft and adapted to (i) synchronously rotate the first and second optical channels about their respective axes) [Kazakevich: col. 2, line 37-39; Fig. 3] and having a second viewing direction (i.e. each of the first and second optical channels having an off-axis direction of view) [Kazakevich: col. 2, line 20-21; Figs. 2A-2D]; a second image sensor (i.e. image sensor) [Kazakevich: col.1, line 55] receiving images generated by the second objective ((i.e. two parallel optical paths transferring independent optical images to a 3D video camera, where the separate images are received by image sensor(s)) [Kazakevich: col. 1, line 53-55] ; (i.e. if desired, stereo endoscope 100 may be permanently coupled to, and integrated with, a 3D camera) [Kazakevich: col. 5, line 63-64]); anda cam mechanism ((i.e. an actuating mechanism) [Kazakevich: col. 2, line 22]; (i.e. face cam) [Kazakevich: col. 4, line 20; Fig. 4] ; (i.e. the face cam followers) [Kazakevich: col. 4, line 39; Fig. 5]) coupling the first objective and the second objective (i.e. an actuating mechanism carried by the shaft and adapted to (i) synchronously rotate the first and second optical channels about their respective axes, and (ii) synchronously, inversely piston the first and second optical channels along their respective axes) [Kazakevich: col. 2, line 22-26], such that a viewing direction of the apparatus (i.e. there is provided a method for stereoscopically viewing an operative field) [Kazakevich: col. 2, line 27-29] is rotated by simultaneous rotation of the first objective and the second objective (i.e. an actuating mechanism carried by the shaft and adapted to (i) synchronously rotate the first and second optical channels about their respective axes) [Kazakevich: col. 2, line 22-24], and such that a rotation of the first objective corresponds with a translational movement of the first objective, wherein a distance between the first image sensor and at least a part of the first objective remains constant and wherein a distance of the second image sensor and at least a part of the second objective remains constant. 
It is noted that Kazakevich indicates the 3D camera can be integrated with the endoscope [Kazakevich: col. 5, line 63-64]. Kazakevich however is silent about the location of the image sensors related to the shaft. Itkowitz further discloses that image sensors are located inside the shaft of the endoscope.
a first image sensor receiving images generated by the first objective ((i.e. Endoscopic imaging systems (e.g., systems 15, 28) may be provided in a variety of configurations including rigid or flexible endoscopes. Rigid endoscopes include a rigid tube housing a relay lens system for transmitting an image from a distal end to a proximal end of the endoscope, where it is then typically captured by an image sensor (or sensors, in the case of a stereo endoscope). Current rigid endoscopes may also package the optics and cameras inside the shaft of the
endoscope itself, making a more compact, lightweight, and generally higher-performing image acquisition system) [Itkowitz: col. 7, line 44-53]; (i.e. Digital-image based endoscopes have a "chip on tip" (COT) design in which a distal digital sensor such as a one or more charge-coupled device (CCD) or a complementary metal oxide semiconductor (CMOS) devices acquire the image data. These imaging chips are used with small lens assemblies which are mounted inside the endoscope shaft) [Itkowitz: col.8, line 6-12]); ……a second image sensor receiving images generated by the second objective ((i.e. Endoscopic imaging systems (e.g., systems 15, 28) may be provided in a variety of configurations including rigid or flexible endoscopes. Rigid endoscopes include a rigid tube housing a relay lens system for transmitting an image from a distal end to a proximal end of the endoscope, where it is then typically captured by an image sensor (or sensors, in the case of a stereo endoscope). Current rigid endoscopes may also package the optics and cameras inside the shaft of the endoscope itself, making a more compact, lightweight, and generally higher-performing image acquisition system) [Itkowitz: col. 7, line 44-53]; (i.e. Digital-image based endoscopes have a "chip on tip" (COT) design in which a distal digital sensor such as a one or more charge-coupled device (CCD) or a complementary metal oxide semiconductor (CMOS) devices acquire the image data. These imaging chips are used with small lens assemblies which are mounted inside the endoscope shaft) [Itkowitz: col.8, line 6-12]);
Kazakevich and Itkowitz do not explicitly disclose the following claim limitations (Emphasis added).
An apparatus for capturing a stereo image, comprising: a shaft having a proximal end, a distal end, and an interior, the interior including: a first objective rotatable about a first optical axis and having a first viewing direction; a first image sensor receiving images generated by the first objective; a second objective rotatable about a second optical axis and having a second viewing direction; a second image sensor receiving images generated by the second objective; and a cam mechanism coupling the first objective and the second objective, such that a viewing direction of the apparatus is rotated by simultaneous rotation of the first objective and the second objective, and such that a rotation of the first objective corresponds with a translational movement of the first objective, wherein a distance between the first image sensor and at least a part of the first objective remains constant and wherein a distance of the second image sensor and at least a part of the second objective remains constant.
However, in the same field of endeavor Tesar further discloses the claim limitations and the deficient claim limitations as follows:
and such that a rotation of the first objective corresponds with a translational movement of the first objective ((i.e. In some embodiments, the movement control system 10100 can be configured for non-planar translation and/or translation along more than one plane. In some embodiments, for example, a tip and tilt stage provides angular motion. A rotary stage can also be used to provide rotary motion) [Tesar: para. 1239]; (i.e. In some embodiments, movement control system 10130 can provide two rotational degrees of freedom and at least two translation degrees of freedom. For example, as shown in FIG. 8, the movement control system 10130 can allow for rotation along axis 10135 of the movement control system 10130 and/or along axis 10140 (which can be parallel with the z-axis). Moreover, as shown in the illustrated embodiment, the movement control system can allow translation along both the x-axis and y-axis. In some embodiments, apparatus 10130 can provide at least one translational degree of freedom.) [Tesar: para. 1250; Fig. 8]; (i.e. In some embodiments, the movement control system 10100 can include a translation system for translating an imager 18 and/or an imager arm, a pitch-yaw adjustment system for adjusting the pitch and/or yaw of the imager 18 and/or an imager arm, a control member, such as control member 10110, and one or more imager arms to which the imager 18 can be attached. In some embodiments, a working distance adjustment system can be included which can allow adjustments in working distance of the imager 18 and/or an imager arm. It should be appreciated by one of ordinary skill in the art that the translation system, the pitch-yaw adjustment system, and/or the working distance adjustment system can be used separately or in any combination.) [Tesar: para. 1246]).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kazakevich and Itkowitz with Tesar to program the movement control system so that it correlates the rotation of the objective with its translation.  
Therefore, the combination of Kazakevich and Itkowitz with Tesar will enable cameras in the system provide different views from different stereo perspectives to produce 3D visualization for a viewer viewing through the objectives of oculars [Tesar: para. 1415]. 
Kazakevich, Itkowitz, and Tesar do not explicitly disclose the following claim limitations (Emphasis added).
wherein a distance between the first image sensor and at least a part of the first objective remains constant and wherein a distance of the second image sensor and at least a part of the second objective remains constant.
However, in the same field of endeavor Tokunaga further discloses the claim limitations and the deficient claim limitations as follows:
wherein a distance between the first image sensor and at least a part of the first objective remains constant ((i.e. While the control switch 12 is ON, the controller 13
performs control to keep the relative distance between the tip portion of the objective lens 5 and the sample base 3 constant.) [Tokunaga: col. 4, line 23-26]; (i.e. a non-contact sensor 1 mounted on the sample base 3.) [Tokunaga: col. 2, line 63-64] – Note: Tokunaga discloses that the sensor in mounted on the sample base.  Hence the constant distance between the objective lens and the sample base is also the constant distance between the objective lens and the sensor) and wherein a distance of the second image sensor and at least a part of the second objective remains constant ((i.e. While the control switch 12 is ON, the controller 13
performs control to keep the relative distance between the tip portion of the objective lens 5 and the sample base 3 constant.) [Tokunaga: col. 4, line 23-26]; (i.e. a non-contact sensor 1 mounted on the sample base 3.) [Tokunaga: col. 2, line 63-64] – Note: Tokunaga discloses that the sensor in mounted on the sample base.  Hence the constant distance between the objective lens and the sample base is also the constant distance between the objective lens and the sensor).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kazakevich, Itkowitz, and Tesar with Tokunaga to program the control system so that the distance between the objective lens and the sensor.  
Therefore, the combination of Kazakevich, Itkowitz, and Tesar with Tokunaga will enable the system effectively suppress the occurrence of defocusing even during observation over a long period of time. [Tokunaga: col. 5, line 26-33]. 

Regarding claim 14, Kazakevich and Itkowitz meet the claim limitations as set forth in claim 13.
Kazakevich further meets the claim limitations as follow.
The apparatus of claim 13 (i.e. 360 degree panning stereo endoscope) [Kazakevich: col. 2, line 11], wherein the cam mechanism ((i.e. an actuating mechanism) [Kazakevich: col. 2, line 22]; (i.e. face cam) [Kazakevich: col. 4, line 20; Fig. 4]) comprises: a first viewing direction device ((i.e. each of the first and second optical channels) [Kazakevich: col. 1, line 20; Figs. 2A-2D]; (i.e. optical tube) [Kazakevich: col. 4, line 22; Figs. 2A-2D]) coupled to the first objective ((i.e. an objective lens) [Kazakevich: col. 1, line 24; Figs. 2A-2D]; (i.e. wherein each of the first and second optical channels comprises a direction of view prism, an objective lens, at least one optical relay and an ocular portion) [Kazakevich: col. 6, line 53-55]) and rotatable about the first optical axis (i.e. Rotation of face cam 17 causes ring gear 16 to turn spur gears 12, which in turn causes optical tube assemblies 1 to rotate) [Kazakevich: col. 5, line 44-46; Fig. 8]; wherein the cam mechanism ((i.e. an actuating mechanism) [Kazakevich: col. 2, line 22]; (i.e. face cam) [Kazakevich: col. 4, line 20; Fig. 4] ; (i.e. the face cam followers) [Kazakevich: col. 4, line 39; Fig. 5]) couples a rotation of the first viewing direction device (i.e. Rotation of face cam 17 causes ring gear 16 to turn spur gears 12, which in turn causes optical tube assemblies 1 to rotate) [Kazakevich: col. 5, line 44-46; Fig. 8] to translational movement of the first objective.
Kazakevich and Itkowitz do not explicitly disclose the following claim limitations (Emphasis added).
The apparatus of claim 13, wherein the cam mechanism comprises: a first viewing direction device coupled to the first objective and rotatable about the first optical axis; wherein the cam mechanism couples a rotation of the first viewing direction device to translational movement of the first objective.  
However, in the same field of endeavor Tesar further discloses the claim limitations and the deficient claim limitations as follows:
((i.e. In some embodiments, the movement control system 10100 can be configured for non-planar translation and/or translation along more than one plane. In some embodiments, for example, a tip and tilt stage provides angular motion. A rotary stage can also be used to provide rotary motion) [Tesar: para. 1239]; (i.e. In some embodiments, movement control system 10130 can provide two rotational degrees of freedom and at least two translation degrees of freedom. For example, as shown in FIG. 8, the movement control system 10130 can allow for rotation along axis 10135 of the movement control system 10130 and/or along axis 10140 (which can be parallel with the z-axis). Moreover, as shown in the illustrated embodiment, the movement control system can allow translation along both the x-axis and y-axis. In some embodiments, apparatus 10130 can provide at least one translational degree of freedom.) [Tesar: para. 1250; Fig. 8]; (i.e. In some embodiments, the movement control system 10100 can include a translation system for translating an imager 18 and/or an imager arm, a pitch-yaw adjustment system for adjusting the pitch and/or yaw of the imager 18 and/or an imager arm, a control member, such as control member 10110, and one or more imager arms to which the imager 18 can be attached. In some embodiments, a working distance adjustment system can be included which can allow adjustments in working distance of the imager 18 and/or an imager arm. It should be appreciated by one of ordinary skill in the art that the translation system, the pitch-yaw adjustment system, and/or the working distance adjustment system can be used separately or in any combination.) [Tesar: para. 1246]).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kazakevich and Itkowitz with Tesar to program the movement control system so that it correlates the rotation of the objective with its translation.  
Therefore, the combination of Kazakevich and Itkowitz with Tesar will enable cameras in the system provide different views from different stereo perspectives to produce 3D visualization for a viewer viewing through the objectives of oculars [Tesar: para. 1415]. 

Regarding claim 15, Kazakevich meets the claim limitations as set forth in claim 13.
Kazakevich further meets the claim limitations as follow.
The apparatus of claim 13 (i.e. 360 degree panning stereo endoscope) [Kazakevich: col. 2, line 11], wherein the cam mechanism ((i.e. an actuating mechanism) [Kazakevich: col. 2, line 22]; (i.e. face cam) [Kazakevich: col. 4, line 20; Fig. 4]) comprises:
a cam carrier (i.e. an actuating mechanism) [Kazakevich: col. 2, line 22] on a drive shaft in the interior of the shaft (i.e. an actuating mechanism carried by the shaft and adapted to (i) synchronously rotate the first and second optical channels about their respective axes) [Kazakevich: col. 2, line 37-39; Fig. 3]; the drive shaft rotationally coupled to the first objective and the second objective (i.e. an actuating mechanism carried by the shaft and adapted to (i) synchronously rotate the first and second optical channels about their respective axes) [Kazakevich: col. 2, line 37-39; Fig. 3].

Regarding claim 16, Kazakevich meets the claim limitations as set forth in claim 16.
Kazakevich further meets the claim limitations as follow.
The apparatus of claim 15 (i.e. 360 degree panning stereo endoscope) [Kazakevich: col. 2, line 11], wherein the drive shaft is between the first objective and the second objective ((i.e. first and second optical channels extending along the shaft) [Kazakevich: col. 2, line 19; Figs. 1-4]; (i.e. Actuator 3 is captive and rotationally sealed within body 5 of stereo endoscope 100 with only its knurled outer surface protruding from the interior of body 5. Actuator 3, when revolved by the user, rotates the cam-ring gear assembly by way of a gear or timing belt connection 18. In this way, rotation of actuator 3 rotates face cam 17 and ring gear 16, whereby to rotate and piston optics tube assemblies 1 as will hereinafter be discussed) [Kazakevich: col. 4, line 30-37; Figs. 3-4; Note: As it shown in Fig. 3, the actuator 3 is on the top and at a position between the first and the second channels]).

Regarding claim 17, Kazakevich meets the claim limitations as set forth in claim 13.
Kazakevich further meets the claim limitations as follow.
The apparatus of claim 13 (i.e. 360 degree panning stereo endoscope) [Kazakevich: col. 2, line 11], wherein the first viewing direction is offset from the first optical axis and the second viewing direction is offset from the second optical axis (i.e. each of the first and second optical channels having an off-axis direction of view) [Kazakevich: col. 2, line 20-21; Figs. 2A-2D].  

Regarding claim 18, Kazakevich and Itkowitz meets the claim limitations as set forth in claim 17.
Kazakevich further meets the claim limitations as follow.
The apparatus of claim 17 (i.e. 360 degree panning stereo endoscope) [Kazakevich: col. 2, line 11], wherein the first viewing direction and the second viewing direction remain parallel (i.e. two parallel optical paths transferring independent optical images to a 3D video camera, where the separate images are received by image sensor(s)) [Kazakevich: col. 1, line 53-55] during rotation of the first objective and the second objective (i.e. typically two parallel optical paths transferring independent
optical images to a 3D video camera) [Kazakevich: col. 1, line 53-54; Please see parallel direction views in Fig. 3].
Kazakevich and Itkowitz do not explicitly disclose the following claim limitations (Emphasis added).
The apparatus of claim 17, wherein the first viewing direction and the second viewing direction remain parallel during rotation of the first objective and the second objective.
However, in the same field of endeavor Tesar further discloses the claim limitations and the deficient claim limitations as follows:
wherein the first viewing direction and the second viewing direction remain parallel during rotation of the first objective and the second objective (i.e. As shown in the illustrated embodiment, the movement control system 10130 can include a first plate element 10150 and a second plate element 10155 which can be rotatable coupled. The second plate element 10155 can include first and second supports 10160, 10165 to which the imager 18 can be attached. In some embodiments, the first and second plate elements 10150, 10155 can be rotatable coupled such that the axis of rotation of the two plate elements 10150, 10155 is parallel and/or collinear with axis 10140) [Tesar: para. 1252; Fig. 8].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kazakevich and Itkowitz with Tesar to configure two viewing directions remain in parallel during the rotation. Therefore, the combination of Kazakevich and Itkowitz with Tesar will enable cameras in the system to produce stereo/3D visualization for a viewer viewing through the objectives of oculars [Tesar: para. 1415]. 

Regarding claim 19, Kazakevich meets the claim limitations as set forth in claim 13.
Kazakevich further meets the claim limitations as follow.
The apparatus of claim 13 (i.e. 360 degree panning stereo endoscope) [Kazakevich: col. 2, line 11], wherein the first image sensor does not rotate with with the rotation of the first objective ((i.e. an actuating mechanism carried by the shaft and adapted to (i) synchronously rotate the first and second optical channels about their respective axes) [Kazakevich: col. 2, line 37-39; Fig. 3]; (i.e. Rotation of face cam 17 causes ring gear 16 to turn spur gears 12, which in turn causes optical tube assemblies 1 to rotate) [Kazakevich: col. 5, line 44-46; Fig. 8]).
Kazakevich does not explicitly disclose the following claim limitations (Emphasis added).
The apparatus of claim 13, wherein the first image sensor does not rotate with the rotation of the first objective.
However, in the same field of endeavor Tesar further discloses the claim limitations and the deficient claim limitations as follows:
wherein the first image sensor (i.e. wherein the camera) [Tesar: para. 0803]  does not rotate ((i.e. is configured to be able to remain stationary while the rotating ring 4015 rotates. The assistant camera 4010 can be configured to acquire images of the surgical site as the optical axes of the assistant camera 4010 and the primary surgeon camera can be configured to be substantially parallel and/or can be configured to be directed to the same or similar region of the surgical site) [Tesar: para. 1553]; (i.e. In various embodiments, the gimbal does not provide roll of the camera(s), for example, about the axis 10140) [Tesar: para. 1254]; (i.e. This assembly does not introduce roll in an oblique view, but could be positioned in a vertical position to have some roll if that is desired. For example, if one wants to roll the view slightly to one side or another so one or the other eye's view is not obstructed by tool use in the surgical opening when the surgical microscope camera is used in a substantially vertical position) [Tesar: para. 1354]) 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kazakevich and Itkowitz with Tesar to program the movement control system so that it correlates the rotation of the objective with its translation.  
Therefore, the combination of Kazakevich and Itkowitz with Tesar will enable cameras in the system provide different views from different stereo perspectives to produce 3D visualization for a viewer viewing through the objectives of oculars [Tesar: para. 1415]. 

Regarding claim 20, Kazakevich meets the claim limitations as set forth in claim 13.
Kazakevich further meets the claim limitations as follow.
The apparatus of claim 13 (i.e. 360 degree panning stereo endoscope) [Kazakevich: col. 2, line 11], wherein translational movement of the first objective occurs simultaneously with opposite translational movement of the second objective (i.e. (ii) synchronously, inversely piston the first and second optical channels along their respective axes) [Kazakevich: col. 2, line 22-26]) [Kazakevich: col. 2, line 22-24].
Kazakevich and Itkowitz do not explicitly disclose the following claim limitations (Emphasis added).
The apparatus of claim 13, wherein translational movement of the first objective occurs simultaneously with opposite translational movement of the second objective.
However, in the same field of endeavor Tesar further discloses the claim limitations and the deficient claim limitations as follows:
wherein translational movement ((i.e. In some embodiments, the movement control system 10100 can be configured for non-planar translation and/or translation along more than one plane. In some embodiments, for example, a tip and tilt stage provides angular motion. A rotary stage can also be used to provide rotary motion) [Tesar: para. 1239]; (i.e. In some embodiments, movement control system 10130 can provide two rotational degrees of freedom and at least two translation degrees of freedom. For example, as shown in FIG. 8, the movement control system 10130 can allow for rotation along axis 10135 of the movement control system 10130 and/or along axis 10140 (which can be parallel with the z-axis). Moreover, as shown in the illustrated embodiment, the movement control system can allow translation along both the x-axis and y-axis. In some embodiments, apparatus 10130 can provide at least one translational degree of freedom.) [Tesar: para. 1250; Fig. 8]; (i.e. In some embodiments, the movement control system 10100 can include a translation system for translating an imager 18 and/or an imager arm, a pitch-yaw adjustment system for adjusting the pitch and/or yaw of the imager 18 and/or an imager arm, a control member, such as control member 10110, and one or more imager arms to which the imager 18 can be attached. In some embodiments, a working distance adjustment system can be included which can allow adjustments in working distance of the imager 18 and/or an imager arm. It should be appreciated by one of ordinary skill in the art that the translation system, the pitch-yaw adjustment system, and/or the working distance adjustment system can be used separately or in any combination.) [Tesar: para. 1246]) ((i.e. In some embodiments, the movement control system 10100 can be configured for non-planar translation and/or translation along more than one plane. In some embodiments, for example, a tip and tilt stage provides angular motion. A rotary stage can also be used to provide rotary motion) [Tesar: para. 1239]; (i.e. In some embodiments, movement control system 10130 can provide two rotational degrees of freedom and at least two translation degrees of freedom. For example, as shown in FIG. 8, the movement control system 10130 can allow for rotation along axis 10135 of the movement control system 10130 and/or along axis 10140 (which can be parallel with the z-axis). Moreover, as shown in the illustrated embodiment, the movement control system can allow translation along both the x-axis and y-axis. In some embodiments, apparatus 10130 can provide at least one translational degree of freedom.) [Tesar: para. 1250; Fig. 8]; (i.e. In some embodiments, the movement control system 10100 can include a translation system for translating an imager 18 and/or an imager arm, a pitch-yaw adjustment system for adjusting the pitch and/or yaw of the imager 18 and/or an imager arm, a control member, such as control member 10110, and one or more imager arms to which the imager 18 can be attached. In some embodiments, a working distance adjustment system can be included which can allow adjustments in working distance of the imager 18 and/or an imager arm. It should be appreciated by one of ordinary skill in the art that the translation system, the pitch-yaw adjustment system, and/or the working distance adjustment system can be used separately or in any combination.) [Tesar: para. 1246]) 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kazakevich and Itkowitz with Tesar to program the movement control system so that it correlates the rotation of the objective with its translation.  
Therefore, the combination of Kazakevich and Itkowitz with Tesar will enable cameras in the system provide different views from different stereo perspectives to produce 3D visualization for a viewer viewing through the objectives of oculars [Tesar: para. 1415].

Regarding claim 21, Kazakevich meets the claim limitations as set forth in claim 13.
Kazakevich further meets the claim limitations as follow.
An endoscope or exoscope comprising the apparatus of claim 13 (i.e. 360 degree panning stereo endoscope) [Kazakevich: col. 2, line 11] wherein the first viewing direction is offset from the first optical axis and the second viewing direction is offset from the second optical axis (i.e. each of the first and second optical channels having an off-axis direction of view) [Kazakevich: col. 2, line 20-21; Figs. 2A-2D].  

Regarding claim 23, Kazakevich meets the claim limitations as set forth in claim 21.
Kazakevich further meets the claim limitations as follow.
An endoscope or exoscope comprising the apparatus of claim 21 (i.e. 360 degree panning stereo endoscope) [Kazakevich: col. 2, line 11] wherein at least a portion of the first objective ((i.e. each of the first and second optical channels having an off-axis direction of view) [Kazakevich: col. 2, line 20-21; Figs. 2A-2D]; (i.e. an objective lens) [Kazakevich: col. 1, line 24; Figs. 2A-2D]) extends beyond the distal end of the shaft (i.e. Stereoscopic endoscope 100 comprises two sets of identical moveable viewing optics 1 which protrude from the distal end of the shaft 2 of the stereo endoscope) [Kazakevich: col. 3, line 17-20; Figs. 1, 2A-6, and 8 show that the viewing optics which hold the objective is extended beyond the distal end] during translational movement.  
Kazakevich and Itkowitz do not explicitly disclose the following claim limitations (Emphasis added).
The endoscope or exoscope of claim 21, wherein at least a portion of the first objective extends beyond the distal end of the shaft during translational movement.  
However, in the same field of endeavor Tesar further discloses the claim limitations and the deficient claim limitations as follows:
during translational movement ((i.e. In some embodiments, the movement control system 10100 can be configured for non-planar translation and/or translation along more than one plane. In some embodiments, for example, a tip and tilt stage provides angular motion. A rotary stage can also be used to provide rotary motion) [Tesar: para. 1239]; (i.e. In some embodiments, movement control system 10130 can provide two rotational degrees of freedom and at least two translation degrees of freedom. For example, as shown in FIG. 8, the movement control system 10130 can allow for rotation along axis 10135 of the movement control system 10130 and/or along axis 10140 (which can be parallel with the z-axis). Moreover, as shown in the illustrated embodiment, the movement control system can allow translation along both the x-axis and y-axis. In some embodiments, apparatus 10130 can provide at least one translational degree of freedom.) [Tesar: para. 1250; Fig. 8]; (i.e. In some embodiments, the movement control system 10100 can include a translation system for translating an imager 18 and/or an imager arm, a pitch-yaw adjustment system for adjusting the pitch and/or yaw of the imager 18 and/or an imager arm, a control member, such as control member 10110, and one or more imager arms to which the imager 18 can be attached. In some embodiments, a working distance adjustment system can be included which can allow adjustments in working distance of the imager 18 and/or an imager arm. It should be appreciated by one of ordinary skill in the art that the translation system, the pitch-yaw adjustment system, and/or the working distance adjustment system can be used separately or in any combination) [Tesar: para. 1246]).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kazakevich and Itkowitz with Tesar to program the movement control system so that it can translate the viewing device beyond the distal end.  
Therefore, the combination of Kazakevich and Itkowitz with Tesar will enable cameras in the system obtaining wider [Tesar: para. 1401, 1564].

Regarding claim 25, Kazakevich meets the claim limitations as follow.
An apparatus for capturing a stereo image (i.e. 360 degree panning stereo endoscope) [Kazakevich: col. 2, line 11], comprising: a shaft (i.e. a shaft) [Kazakevich: col. 2, line 18] having a proximal end, a distal end  (i.e. a single optical path extending from the distal end of the endoscope to the proximal end of the endoscope) [Kazakevich: col. 1, line 20-22; Fig. 5], and an interior (i.e. FIG. 5 shows the internal support and alignment elements for the face cam followers 19, 20 (which are themselves shown in FIG. 6)) [Kazakevich: col. 4, line 20-22; Figs. 5-6], the interior including: a first viewing direction device ((i.e. each of the first and second optical channels) [Kazakevich: col. 1, line 20; Figs. 2A-2D]; (i.e. optical tube) [Kazakevich: col. 4, line 22; Figs. 2A-2D]) coupled to the first objective ((i.e. an objective lens) [Kazakevich: col. 1, line 24; Figs. 2A-2D]; (i.e. wherein each of the first and second optical channels comprises a direction of view prism, an objective lens, at least one optical relay and an ocular portion) [Kazakevich: col. 6, line 53-55]) and rotatable about the first optical axis (i.e. an actuating mechanism carried by the shaft and adapted to (i) synchronously rotate the first and second optical channels about their respective axes) [Kazakevich: col. 2, line 37-39; Fig. 3];
a first image sensor (i.e. image sensor) [Kazakevich: col.1, line 55] receiving images generated by the first objective ((i.e. two parallel optical paths transferring independent optical images to a 3D video camera, where the separate images are received by image sensor(s)) [Kazakevich: col. 1, line 53-55]; (i.e. if desired, stereo endoscope 100 may be permanently coupled to, and integrated with, a 3D camera) [Kazakevich: col. 5, line 63-64]); a second objective ((i.e. an objective lens) [Kazakevich: col. 1, line 24; Figs. 2A-2D]; (i.e. wherein each of the first and second optical channels comprises a direction of view prism, an objective lens, at least one optical relay and an ocular portion) [Kazakevich: col. 6, line 53-55]) having a second optical axis (i.e. an actuating mechanism carried by the shaft and adapted to (i) synchronously rotate the first and second optical channels about their respective axes) [Kazakevich: col. 2, line 37-39; Fig. 3] and having a second viewing direction (i.e. each of the first and second optical channels having an off-axis direction of view) [Kazakevich: col. 2, line 20-21; Figs. 2A-2D]; 
a second viewing direction device ((i.e. each of the first and second optical channels) [Kazakevich: col. 1, line 20; Figs. 2A-2D]; (i.e. optical tube) [Kazakevich: col. 4, line 22; Figs. 2A-2D]) coupled to the second objective ((i.e. an objective lens) [Kazakevich: col. 1, line 24; Figs. 2A-2D]; ((i.e. two parallel optical paths transferring independent optical images to a 3D video camera, where the separate images are received by image sensor(s)) [Kazakevich: col. 1, line 53-55]; (i.e. if desired, stereo endoscope 100 may be permanently coupled to, and integrated with, a 3D camera) [Kazakevich: col. 5, line 63-64]) and rotatable about the second optical axis (i.e. an actuating mechanism carried by the shaft and adapted to (i) synchronously rotate the first and second optical channels about their respective axes) [Kazakevich: col. 2, line 37-39; Fig. 3];a second image sensor (i.e. image sensor) [Kazakevich: col.1, line 55] receiving images generated by the second objective ((i.e. two parallel optical paths transferring independent optical images to a 3D video camera, where the separate images are received by image sensor(s)) [Kazakevich: col. 1, line 53-55]; (i.e. if desired, stereo endoscope 100 may be permanently coupled to, and integrated with, a 3D camera) [Kazakevich: col. 5, line 63-64]); anda cam mechanism ((i.e. an actuating mechanism) [Kazakevich: col. 2, line 22]; (i.e. face cam) [Kazakevich: col. 4, line 20; Fig. 4] ; (i.e. the face cam followers) [Kazakevich: col. 4, line 39; Fig. 5]) coupling the first objective and the second objective ((i.e. an actuating mechanism carried by the shaft and adapted to (i) synchronously rotate the first and second optical channels about their respective axes, and (ii) synchronously, inversely piston the first and second optical channels along their respective axes) [Kazakevich: col. 2, line 22-26]; (i.e. wherein each of the first and second optical channels comprises a direction of view prism, an objective lens, at least one optical relay and an ocular portion) [Kazakevich: col. 6, line 53-55]), such that a viewing direction of the apparatus (i.e. there is provided a method for stereoscopically viewing an operative field) [Kazakevich: col. 2, line 27-29] is rotated by simultaneous rotation of the first objective and the second objective (i.e. an actuating mechanism carried by the shaft and adapted to (i) synchronously rotate the first and second optical channels about their respective axes) [Kazakevich: col. 2, line 22-24], and such that a rotation of the first objective (i.e. Rotation of face cam 17 causes ring gear 16 to turn spur gears 12, which in turn causes optical tube assemblies 1 to rotate) [Kazakevich: col. 5, line 44-46; Fig. 8] corresponds with a translational movement of the first objective, wherein a distance between the first image sensor and at least a part of the first objective remains constant and wherein a distance of the second image sensor and at least a part of the second objective remains constant.
wherein the first viewing direction is offset from the first optical axis (i.e. each of the first and second optical channels having an off-axis direction of view) [Kazakevich: col. 2, line 20-21; Figs. 2A-2D] and the second viewing direction is offset from the second optical axis (i.e. each of the first and second optical channels having an off-axis direction of view) [Kazakevich: col. 2, line 20-21; Figs. 2A-2D]; the first viewing direction and the second viewing direction (i.e. each of the first and second optical channels having an off-axis direction of view) [Kazakevich: col. 2, line 20-21; Figs. 2A-2D] remain parallel during rotation of the viewing direction of the apparatus (i.e. typically two parallel optical paths transferring independent
optical images to a 3D video camera) [Kazakevich: col. 1, line 53-54; Please see parallel direction views in Fig. 3]; the first image sensor does not rotate with the rotation of the first objective (i.e. Rotation of face cam 17 causes ring gear 16 to turn spur gears 12, which in turn causes optical tube assemblies 1 to rotate) [Kazakevich: col. 5, line 44-46; Fig. 8].
It is noted that Kazakevich indicates the 3D camera can be integrated with the endoscope [Kazakevich: col. 5, line 63-64]. Kazakevich however is silent about the location of the image 
a first image sensor receiving images generated by the first objective ((i.e. Endoscopic imaging systems (e.g., systems 15, 28) may be provided in a variety of configurations including rigid or flexible endoscopes. Rigid endoscopes include a rigid tube housing a relay lens system for transmitting an image from a distal end to a proximal end of the endoscope, where it is then typically captured by an image sensor (or sensors, in the case of a stereo endoscope). Current rigid endoscopes may also package the optics and cameras inside the shaft of the
endoscope itself, making a more compact, lightweight, and generally higher-performing image acquisition system) [Itkowitz: col. 7, line 44-53]; (i.e. Digital-image based endoscopes have a "chip on tip" (COT) design in which a distal digital sensor such as a one or more charge-coupled device (CCD) or a complementary metal oxide semiconductor (CMOS) devices acquire the image data. These imaging chips are used with small lens assemblies which are mounted inside the endoscope shaft) [Itkowitz: col.8, line 6-12]); ……a second image sensor receiving images generated by the second objective ((i.e. Endoscopic imaging systems (e.g., systems 15, 28) may be provided in a variety of configurations including rigid or flexible endoscopes. Rigid endoscopes include a rigid tube housing a relay lens system for transmitting an image from a distal end to a proximal end of the endoscope, where it is then typically captured by an image sensor (or sensors, in the case of a stereo endoscope). Current rigid endoscopes may also package the optics and cameras inside the shaft of the endoscope itself, making a more compact, lightweight, and generally higher-performing image acquisition system) [Itkowitz: col. 7, line 44-53]; (i.e. Digital-image based endoscopes have a "chip on tip" (COT) design in which a distal digital sensor such as a one or more charge-coupled device (CCD) or a complementary metal oxide semiconductor (CMOS) devices acquire the image data. These imaging chips are used with small lens assemblies which are mounted inside the endoscope shaft) [Itkowitz: col.8, line 6-12]);
Kazakevich and Itkowitz do not explicitly disclose the following claim limitations (Emphasis added).
An apparatus for capturing a stereo image, comprising: a shaft having a proximal end, a distal end, and an interior, the interior including:  Serial No. Pending Preliminary Amendment Page 4 a first objective having a first optical axis and a first viewing direction; a first viewing direction device coupled to the first objective and rotatable about the first optical axis; a first image sensor receiving images generated by the first objective; a second objective having a second optical axis and a second viewing direction; a second viewing direction device coupled to the second objective and rotatable about the second optical axis; a second image sensor receiving images generated by the second objective; anda cam mechanism coupling the first viewing direction device and the second viewing direction device, such that a viewing direction of the apparatus is rotated by simultaneous rotation of the first objective and the second objective, and such that a rotation of the first objective corresponds with a translational movement of the first objective, wherein a distance between the first image sensor and at least a part of the first objective remains constant and wherein a distance of the second image sensor and at least a part of the second objective remains constant.wherein the first viewing direction is offset from the first optical axis and the second viewing direction is offset from the second optical axis; the first viewing direction and the second viewing direction remain parallel during rotation of the viewing direction of the apparatus; the first image sensor does not rotate with the rotation of the first objective. 
However, in the same field of endeavor Tesar further discloses the claim limitations and the deficient claim limitations as follows:
a first objective ((i.e. left  having a first optical axis and a first viewing direction (i.e. the surgical microscope camera assembly 3710 can include an objective lens positioned about 100 mm from the tube opening and configured to have an optical axis through the tube to the surgical site 3730) [Tesar: para. 1534]; 
a first viewing direction device ((i.e. parts of the camera (such as lenses)) [Tesar: para. 1625]; (i.e. one or more optical lenses) [Tesar: para. 1628]) coupled to the first objective ((i.e. objective lens) [Tesar: para. 0597; Figs. 35-36]; (i.e. first  The camera 5126 can further comprise a lens housing 5202 that holds one or more optical lenses, a motor 5211, a pinion gear 5212, and a gear 5213 mechanically coupled to the lens housing 5202. When the housing 5202 is turned, cams can move the lenses in a predetermined path to adjust focus. The motor 5211 can be mechanically coupled to the camera body and can turn the pinion gear 5212 which, in turn, moves the gear 5224. In this way, running the motor 5211 can adjust the focus of the camera 5126) [Tesar: para. 1628; Figs. 21; 51])  and rotatable about the first optical axis ((i.e. In some embodiments, the objective lens 4005 or pairs of converging optical trains is rotatable and is coupled to the ring 4015) [Tesar: para. 1553; Fig. 40]; (i.e. the surgical microscope camera assembly 3710 can include an objective lens positioned about 100 mm from the tube opening and configured to have an optical axis through the tube to the surgical site 3730) [Tesar: para. 1534]; (i.e. The assistant oculars 4309 can be rotated relative to the housing 4305) [Tesar: para. 1542]);a first image sensor (i.e. wherein the camera is a stereo camera and light for left and right channels of the stereo camera pass through respective left and right microscope objectives) [Tesar: para. 0803] receiving images generated by the first objective ((i.e. the objective lens 4005 can be used to form images) [Tesar: para. 1552]; (i.e. objective for left and right optical paths (e.g., left and right lens systems) corresponding to left and right imaging sensors configured to produce images for the left and right eyes of the user. The left and right lens systems can each comprise one or more lenses or lens groups disposed in each of the respective left and right paths) [Tesar: para. 1208]); a second objective ((i.e. having a second optical axis and having a second viewing direction (i.e. the surgical microscope camera assembly 3710 can include an objective lens positioned about 100 mm from the tube opening and configured to have an optical axis through the tube to the surgical site 3730) [Tesar: para. 1534]; 
a second viewing direction device ((i.e. parts of the camera (such as lenses)) [Tesar: para. 1625]; (i.e. one or more optical lenses) [Tesar: para. 1628]) coupled to the second objective ((i.e. objective lens) [Tesar: para. 0597; Figs. 35-36]; (i.e.  The camera 5126 can further comprise a lens housing 5202 that holds one or more optical lenses, a motor 5211, a pinion gear 5212, and a gear 5213 mechanically coupled to the lens housing 5202. When the housing 5202 is turned, cams can move the lenses in a predetermined path to adjust focus. The motor 5211 can be mechanically coupled to the camera body and can turn the pinion gear 5212 which, in turn, moves the gear 5224. In this way, running the motor 5211 can adjust the focus of the camera 5126) [Tesar: para. 1628; Figs. 21]) and rotatable about the second optical axis ((i.e. In some embodiments, the objective lens 4005 or pairs of converging optical trains is rotatable and is coupled to the ring 4015) [Tesar: para. 1553; Fig. 40]; (i.e. the surgical microscope camera assembly 3710 can include an objective lens positioned about 100 mm from the tube opening and configured to have an optical axis through the tube to the surgical site 3730) [Tesar: para. 1534]; (i.e. The assistant oculars 4309 can be rotated relative to the housing 4305) [Tesar: para. 1542]);a second image sensor (i.e. wherein the camera is a stereo camera and light for left and right channels of the stereo camera pass through respective left and right microscope objectives) [Tesar: para. 0803] receiving images generated by the second objective ((i.e. the objective lens 4005 can be used to form images) [Tesar: para. 1552]; (i.e. objective for left and right optical paths (e.g., left and right lens systems) corresponding to left and right imaging sensors configured to produce images for the left and right eyes of the user. The left and right lens systems can each comprise one or more lenses or lens groups disposed in each of the respective left and right paths) [Tesar: para. 1208]); anda cam mechanism (i.e. axes) [Tesar: para. 0769] coupling the first objective and the second objective ((i.e. The objective lens 4005 or pairs of converging optical trains can be positioned in the middle of the rotatable ring 4015 such that the assistant camera 4010 on the rotatable ring 4015 rotates around the objective lens 4005) [Tesar: para. 1554]; (i.e. the optical system 53 can include a separate objective lenses or lens groups for both right and left optical paths ( e.g., corresponding to right and left eye views for a stereoscopic display). In various embodiments, the objective provides a collimated beam to the afocal zoom. The afocal zoom may also output a collimated beam in certain embodiments. In some embodiments, the optical system 53 is configured to translate the imaging lens or imaging lens group along a longitudinal axis or vertical axis (e.g., a z-axis) to change the working distance. The optical system 53 can also be configured to translate the imaging lens or imaging lens group along a transverse or horizontal axis (e.g., ax- and/or y-axis) to alter the convergence angle) [Tesar: para. 1213]; (i.e. The camera 5126 can further comprise a lens housing 5202 that holds one or more optical lenses, a motor 5211, a pinion gear 5212, and a gear 5213 mechanically coupled to the lens housing 5202. When the housing 5202 is turned, cams can move the lenses in a predetermined path to adjust focus. The motor 5211 can be mechanically coupled to the camera body and can turn the pinion gear 5212 which, in turn, moves the gear 5224. In this way, running the motor 5211 can adjust the focus of the camera 5126.) [Tesar: para. 1628; Fig. 51]; (i.e. Providing only yaw, only pitch, a four-bar mechanism) [Tesar: para. 1398; Fig. 14B3]; (i.e. For purposes of this disclosure, rotation about joints, such as joint 10111, around the x-axis is hereinafter termed "pitch" or "tilt" and rotation about joints, such as joint 10111, around the y-axis is hereinafter termed "yaw" or "pan.") [Tesar: para. 1232]), such that a viewing direction of the apparatus is rotated by simultaneous rotation of the first objective and the second objective ((i.e. The objective lens 4005 or pairs of converging optical trains can be positioned in the middle of the rotatable ring 4015 such that the assistant camera 4010 on the rotatable ring 4015 rotates around the objective lens 4005) [Tesar: para. 1554]; (i.e. the optical system 53 can include a separate objective lenses or lens groups for both right and left optical paths ( e.g., corresponding to right and left eye views for a stereoscopic display). In various embodiments, the objective provides a collimated beam to the afocal zoom. The afocal zoom may also output a collimated beam in certain embodiments. In some embodiments, the optical system 53 is configured to translate the imaging lens or imaging lens group along a longitudinal axis or vertical axis (e.g., a z-axis) to change the working distance. The optical system 53 can also be configured to translate the imaging lens or imaging lens group along a transverse or horizontal axis (e.g., ax- and/or y-axis) to alter the convergence angle) [Tesar: para. 1213]; (i.e. movement includes translation along three orthogonal axes and rotation about two of the three orthogonal axes) [Tesar: para. 0769]; (i.e. The camera 5126 can further comprise a lens housing 5202 that holds one or more optical lenses, a motor 5211, a pinion gear 5212, and a gear 5213 mechanically coupled to the lens housing 5202. When the housing 5202 is turned, cams can move the lenses in a predetermined path to adjust focus. The motor 5211 can be mechanically coupled to the camera body and can turn the pinion gear 5212 which, in turn, moves the gear 5224. In this way, running the motor 5211 can adjust the focus of the camera 5126. The camera 5126 can further comprise a yoke 5203 that is mechanically coupled to the camera body and to a camera mount (not shown), a second motor 5221 mechanically coupled to the yoke 5203, a pinion gear 5222, and a gear 5223 mechanically coupled to the camera body. The yoke 5203 holds the camera 5126 in place. When activated, the second motor 5221 can turn the pinion gear 5222 which, in tum, moves the gear 5223, causing the camera 5126 to tilt. The camera 5126 can further comprise a third motor 5231 mechanically coupled to the same camera mount as is the yoke 5203, a pinion gear 5232, and a gear 5233 rigidly connected to the yoke 5203. The third motor 5231 can be rigidly connected to the camera mount, while the yoke 5203 is free to rotate about the axis of the yoke 5203. When activated, the third motor 5231 can turn the pinion gear 5232 which, in tum, moves the gear, 5233, causing the camera 5126 to pan) [Tesar: para. 1628-1629; Fig. 51]), and such that a rotation of the first objective corresponds with a translational movement of the first objective ((i.e. a rotatable structure configured to rotate about a longitudinal axis of the objective lens) [Tesar: para. 0702]; (i.e. the rotatable structure is attached to the objective lens so that rotation of the rotatable structure causes the objective lens to rotate) [Tesar: para. 0704]; (i.e. movement includes translation along three orthogonal axes and rotation about two of the three orthogonal axes) [Tesar: para. 0769]; (i.e. the optical system 53 can include a separate objective lenses or lens groups for both right and left optical paths ( e.g., corresponding to right and left eye views for a stereoscopic display). In various embodiments, the objective provides a collimated beam to the afocal zoom. The afocal zoom may also output a collimated beam in certain embodiments. In some embodiments, the optical system 53 is configured to translate the imaging lens or imaging lens group along a longitudinal axis or vertical axis (e.g., a z-axis) to change the working distance. The optical system 53 can also be configured to translate the imaging lens or imaging lens group along a transverse or horizontal axis (e.g., ax- and/or y-axis) to alter the convergence angle) [Tesar: para. 1213]; 
wherein the first viewing direction is offset from the first optical axis and the second viewing direction is offset from the second optical axis ((i.e. In some embodiments, the optical axis from the oculars 3707 does not form a straight line to the stereo electronic microscope cameras to provide a surgical microscope view. For example, the stereo electronic microscope camera can be positioned below the line of sight of the oculars 3707 and be directed at different pitch angles (and/or yaw angles) and possibly be offset in x, y, and/or z) [Tesar: para. 1529]; (i.e. the optical system 53 can include a separate objective lenses or lens groups for both right and left optical paths ( e.g., corresponding to right and left eye views for a stereoscopic display). In various embodiments, the objective provides a collimated beam to the afocal zoom. The afocal zoom may also output a collimated beam in certain embodiments. In some embodiments, the optical system 53 is configured to translate the imaging lens or imaging lens group along a longitudinal axis or vertical axis (e.g., a z-axis) to change the working distance. The optical system 53 can also be configured to translate the imaging lens or imaging lens group along a transverse or horizontal axis (e.g., ax- and/or y-axis) to alter the convergence angle) [Tesar: para. 1213]); the first viewing direction and the second viewing direction remain parallel during rotation of the viewing direction of the apparatus (i.e. As shown in the illustrated embodiment, the movement control system 10130 can include a first plate element 10150 and a second plate element 10155 which can be rotatable coupled. The second plate element 10155 can include first and second supports 10160, 10165 to which the imager 18 can be attached. In some embodiments, the first and second plate elements 10150, 10155 can be rotatable coupled such that the axis of rotation of the two plate elements 10150, 10155 is parallel and/or collinear with axis 10140) [Tesar: para. 1252; Fig. 8]; the first image sensor (i.e. wherein the camera) [Tesar: para. 0803] does not rotate with the rotation of the first objective ((i.e. is configured to be able to remain stationary while the rotating ring 4015 rotates. The assistant camera 4010 can be configured to acquire images of the surgical site as the optical axes of the assistant camera 4010 and the primary surgeon camera can be configured to be substantially parallel and/or can be configured to be directed to the same or similar region of the surgical site) [Tesar: para. 1553]; (i.e. In various embodiments, the gimbal does not provide roll of the camera(s), for example, about the axis 10140) [Tesar: para. 1254]; (i.e. This assembly does not introduce roll in an oblique view, but could be positioned in a vertical position to have some roll if that is desired. For example, if one wants to roll the view slightly to one side or another so one or the other eye's view is not obstructed by tool use in the surgical opening when the surgical microscope camera is used in a substantially vertical position) [Tesar: para. 1354]).  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kazakevich and Itkowitz with Tesar to program the movement control system so that it correlates the rotation of the objective with its translation.  
Therefore, the combination of Kazakevich and Itkowitz with Tesar will enable cameras in the system provide different views from different stereo perspectives to produce 3D visualization for a viewer viewing through the objectives of oculars [Tesar: para. 1415]. 
Kazakevich, Itkowitz, and Tesar do not explicitly disclose the following claim limitations (Emphasis added).
wherein a distance between the first image sensor and at least a part of the first objective remains constant and wherein a distance of the second image sensor and at least a part of the second objective remains constant.
However, in the same field of endeavor Tokunaga further discloses the claim limitations and the deficient claim limitations as follows:
wherein a distance between the first image sensor and at least a part of the first objective remains constant ((i.e. While the control switch 12 is ON, the controller 13
performs control to keep the relative distance between the tip portion of the objective lens 5 and the sample base 3 constant.) [Tokunaga: col. 4, line 23-26]; (i.e. a non-contact sensor 1 mounted on the sample base 3.) [Tokunaga: col. 2, line 63-64] – Note: Tokunaga discloses that the sensor in mounted on the sample base.  Hence the constant distance between the objective lens and the sample base is also the constant distance between the objective lens and the sensor) and wherein a distance of the second image sensor and at least a part of the second objective remains constant ((i.e. While the control switch 12 is ON, the controller 13
performs control to keep the relative distance between the tip portion of the objective lens 5 and the sample base 3 constant.) [Tokunaga: col. 4, line 23-26]; (i.e. a non-contact sensor 1 mounted on the sample base 3.) [Tokunaga: col. 2, line 63-64] – Note: Tokunaga discloses that the sensor in mounted on the sample base.  Hence the constant distance between the objective lens and the sample base is also the constant distance between the objective lens and the sensor).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kazakevich, Itkowitz, and Tesar with Tokunaga to program the control system so that the distance between the objective lens and the sensor.  
Therefore, the combination of Kazakevich, Itkowitz, and Tesar with Tokunaga will enable the system effectively suppress the occurrence of defocusing even during observation over a long period of time. [Tokunaga: col. 5, line 26-33]. 

Regarding claim 26, Kazakevich meets the claim limitations as set forth in claim 25.
Kazakevich further meets the claim limitations as follow.
The apparatus of claim 25 (i.e. 360 degree panning stereo endoscope) [Kazakevich: col. 2, line 11], wherein the cam mechanism ((i.e. an actuating mechanism) [Kazakevich: col. 2, line 22]; (i.e. face cam) [Kazakevich: col. 4, line 20; Fig. 4]) comprises:
a cam carrier (i.e. an actuating mechanism) [Kazakevich: col. 2, line 22] on a drive shaft in the interior of the shaft (i.e. an actuating mechanism carried by the shaft and adapted to (i) synchronously rotate the first and second optical channels about their respective axes) [Kazakevich: col. 2, line 37-39; Fig. 3]; the drive shaft rotationally coupled to the first objective and the second objective (i.e. an actuating mechanism carried by the shaft and adapted to (i) synchronously rotate the first and second optical channels about their respective axes) [Kazakevich: col. 2, line 37-39; Fig. 3].

Regarding claim 27, Kazakevich meets the claim limitations as set forth in claim 25.
Kazakevich further meets the claim limitations as follow.
An endoscope or exoscope comprising the apparatus of claim 25 (i.e. 360 degree panning stereo endoscope) [Kazakevich: col. 2, line 11].

Regarding claim 28, Kazakevich meets the claim limitations as follow.
An endoscope or exoscope (i.e. 360 degree panning stereo endoscope) [Kazakevich: col. 2, line 11], comprising: a shaft (i.e. a shaft) [Kazakevich: col. 2, line 18] having a proximal end, a distal end  (i.e. a single optical path extending from the distal end of the endoscope to the proximal end of the endoscope) [Kazakevich: col. 1, line 20-22; Fig. 5], and an interior (i.e. FIG. 5 shows the internal support and alignment elements for the face cam followers 19, 20 (which are themselves shown in FIG. 6)) [Kazakevich: col. 4, line 20-22; Figs. 5-6], the interior including: a first objective ((i.e. an objective lens) [Kazakevich: col. 1, line 24; Figs. 2A-2D]; (i.e. wherein each of the first and second optical channels comprises a direction of view prism, an objective lens, at least one optical relay and an ocular portion) [Kazakevich: col. 6, line 53-55]) rotatable about a first optical axis ((i.e. an actuating mechanism carried by the shaft and adapted to (i) synchronously rotate the first and second optical channels about their respective axes) [Kazakevich: col. 2, line 37-39; Fig. 3]; (i.e. Rotation of face cam 17 causes ring gear 16 to turn spur gears 12, which in turn causes optical tube assemblies 1 to rotate) [Kazakevich: col. 5, line 44-46; Fig. 8]) and having a first viewing direction (i.e. each of the first and second optical channels having an off-axis direction of view) [Kazakevich: col. 2, line 20-21; Figs. 2A-2D]; a first image sensor (i.e. image sensor) [Kazakevich: col.1, line 55] receiving images generated by the first objective ((i.e. two parallel optical paths transferring independent optical images to a 3D video camera, where the separate images are received by image sensor(s)) [Kazakevich: col. 1, line 53-55]; (i.e. if desired, stereo endoscope 100 may be permanently coupled to, and integrated with, a 3D camera) [Kazakevich: col. 5, line 63-64]); a second objective ((i.e. an objective lens) [Kazakevich: col. 1, line 24; Figs. 2A-2D]; (i.e. wherein each of the first and second optical channels comprises a direction of view prism, an objective lens, at least one optical relay and an ocular portion) [Kazakevich: col. 6, line 53-55]) rotatable about a second optical axis (i.e. an actuating mechanism carried by the shaft and adapted to (i) synchronously rotate the first and second optical channels about their respective axes) [Kazakevich: col. 2, line 37-39; Fig. 3] and having a second viewing direction (i.e. each of the first and second optical channels having an off-axis direction of view) [Kazakevich: col. 2, line 20-21; Figs. 2A-2D]; a second image sensor (i.e. image sensor) [Kazakevich: col.1, line 55] receiving images generated by the second objective ((i.e. two parallel optical paths transferring independent optical images to a 3D video camera, where the separate images are received by image sensor(s)) [Kazakevich: col. 1, line 53-55]; (i.e. if desired, stereo endoscope 100 may be permanently coupled to, and integrated with, a 3D camera) [Kazakevich: col. 5, line 63-64]); anda cam mechanism ((i.e. an actuating mechanism) [Kazakevich: col. 2, line 22]; (i.e. face cam) [Kazakevich: col. 4, line 20; Fig. 4] ; (i.e. the face cam followers) [Kazakevich: col. 4, line 39; Fig. 5]) coupling the first objective and the second objective ((i.e. an actuating mechanism carried by the shaft and adapted to (i) synchronously rotate the first and second optical channels about their respective axes, and (ii) synchronously, inversely piston the first and second optical channels along their respective axes) [Kazakevich: col. 2, line 22-26]; (i.e. wherein each of the first and second optical channels comprises a direction of view prism, an objective lens, at least one optical relay and an ocular portion) [Kazakevich: col. 6, line 53-55]), such that a viewing direction of the apparatus (i.e. there is provided a method for stereoscopically viewing an operative field) [Kazakevich: col. 2, line 27-29] is rotated by simultaneous rotation of the first objective and the second objective (i.e. an actuating mechanism carried by the shaft and adapted to (i) synchronously rotate the first and second optical channels about their respective axes) [Kazakevich: col. 2, line 22-24], and such that a rotation of the first objective (i.e. Rotation of face cam 17 causes ring gear 16 to turn spur gears 12, which in turn causes optical tube assemblies 1 to rotate) [Kazakevich: col. 5, line 44-46; Fig. 8] corresponds with a translational movement of the first objective, wherein a distance between the first image sensor and at least a part of the first objective remains constant and wherein a distance of the second image sensor and at least a part of the second objective remains constant.
It is noted that Kazakevich indicates the 3D camera can be integrated with the endoscope [Kazakevich: col. 5, line 63-64]. Kazakevich however is silent about the location of the image sensors related to the shaft. Itkowitz further discloses that image sensors are located inside the shaft of the endoscope.
a first image sensor receiving images generated by the first objective ((i.e. Endoscopic imaging systems (e.g., systems 15, 28) may be provided in a variety of configurations including rigid or flexible endoscopes. Rigid endoscopes include a rigid tube housing a relay lens system for transmitting an image from a distal end to a proximal end of the endoscope, where it is then typically captured by an image sensor (or sensors, in the case of a stereo endoscope). Current rigid endoscopes may also package the optics and cameras inside the shaft of the
endoscope itself, making a more compact, lightweight, and generally higher-performing image acquisition system) [Itkowitz: col. 7, line 44-53]; (i.e. Digital-image based endoscopes have a "chip on tip" (COT) design in which a distal digital sensor such as a one or more charge-coupled device (CCD) or a complementary metal oxide semiconductor (CMOS) devices acquire the image data. These imaging chips are used with small lens assemblies which are mounted inside the endoscope shaft) [Itkowitz: col.8, line 6-12]); ……a second image sensor receiving images generated by the second objective ((i.e. Endoscopic imaging systems (e.g., systems 15, 28) may be provided in a variety of configurations including rigid or flexible endoscopes. Rigid endoscopes include a rigid tube housing a relay lens system for transmitting an image from a distal end to a proximal end of the endoscope, where it is then typically captured by an image sensor (or sensors, in the case of a stereo endoscope). Current rigid endoscopes may also package the optics and cameras inside the shaft of the endoscope itself, making a more compact, lightweight, and generally higher-performing image acquisition system) [Itkowitz: col. 7, line 44-53]; (i.e. Digital-image based endoscopes have a "chip on tip" (COT) design in which a distal digital sensor such as a one or more charge-coupled device (CCD) or a complementary metal oxide semiconductor (CMOS) devices acquire the image data. These imaging chips are used with small lens assemblies which are mounted inside the endoscope shaft) [Itkowitz: col.8, line 6-12]);
Kazakevich and Itkowitz do not explicitly disclose the following claim limitations (Emphasis added).
An endoscope or exoscope, comprising: a shaft having a proximal end, a distal end, and an interior, the interior including: a first objective rotatable about a first optical axis and having a first viewing direction; a first image sensor receiving images generated by the first objective; a second objective rotatable about a second optical axis and having a second viewing direction; a second image sensor receiving images generated by the second objective; anda cam mechanism coupling the first objective and the second objective, such that a viewing direction of the apparatus is rotated by simultaneous rotation of the first objective and the second objective, and such that a rotation of the first objective corresponds with a translational movement of the first objective, wherein a distance between the first image sensor and at least a part of the first objective remains constant and wherein a distance of the second image sensor and at least a part of the second objective remains constant.
However, in the same field of endeavor Tesar further discloses the claim limitations and the deficient claim limitations as follows:
and such that a rotation of the first objective corresponds with a translational movement of the first objective ((i.e. In some embodiments, the movement control system 10100 can be configured for non-planar translation and/or translation along more than one plane. In some embodiments, for example, a tip and tilt stage provides angular motion. A rotary stage can also be used to provide rotary motion) [Tesar: para. 1239]; (i.e. In some embodiments, movement control system 10130 can provide two rotational degrees of freedom and at least two translation degrees of freedom. For example, as shown in FIG. 8, the movement control system 10130 can allow for rotation along axis 10135 of the movement control system 10130 and/or along axis 10140 (which can be parallel with the z-axis). Moreover, as shown in the illustrated embodiment, the movement control system can allow translation along both the x-axis and y-axis. In some embodiments, apparatus 10130 can provide at least one translational degree of freedom.) [Tesar: para. 1250; Fig. 8]; (i.e. In some embodiments, the movement control system 10100 can include a translation system for translating an imager 18 and/or an imager arm, a pitch-yaw adjustment system for adjusting the pitch and/or yaw of the imager 18 and/or an imager arm, a control member, such as control member 10110, and one or more imager arms to which the imager 18 can be attached. In some embodiments, a working distance adjustment system can be included which can allow adjustments in working distance of the imager 18 and/or an imager arm. It should be appreciated by one of ordinary skill in the art that the translation system, the pitch-yaw adjustment system, and/or the working distance adjustment system can be used separately or in any combination.) [Tesar: para. 1246]).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kazakevich and Itkowitz with Tesar to program the movement control system so that it correlates the rotation of the objective with its translation.  
Therefore, the combination of Kazakevich and Itkowitz with Tesar will enable cameras in the system provide different views from different stereo perspectives to produce 3D visualization for a viewer viewing through the objectives of oculars [Tesar: para. 1415]. 
explicitly disclose the following claim limitations (Emphasis added).
wherein a distance between the first image sensor and at least a part of the first objective remains constant and wherein a distance of the second image sensor and at least a part of the second objective remains constant.
However, in the same field of endeavor Tokunaga further discloses the claim limitations and the deficient claim limitations as follows:
wherein a distance between the first image sensor and at least a part of the first objective remains constant ((i.e. While the control switch 12 is ON, the controller 13
performs control to keep the relative distance between the tip portion of the objective lens 5 and the sample base 3 constant.) [Tokunaga: col. 4, line 23-26]; (i.e. a non-contact sensor 1 mounted on the sample base 3.) [Tokunaga: col. 2, line 63-64] – Note: Tokunaga discloses that the sensor in mounted on the sample base.  Hence the constant distance between the objective lens and the sample base is also the constant distance between the objective lens and the sensor) and wherein a distance of the second image sensor and at least a part of the second objective remains constant ((i.e. While the control switch 12 is ON, the controller 13
performs control to keep the relative distance between the tip portion of the objective lens 5 and the sample base 3 constant.) [Tokunaga: col. 4, line 23-26]; (i.e. a non-contact sensor 1 mounted on the sample base 3.) [Tokunaga: col. 2, line 63-64] – Note: Tokunaga discloses that the sensor in mounted on the sample base.  Hence the constant distance between the objective lens and the sample base is also the constant distance between the objective lens and the sensor).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kazakevich, Itkowitz, and Tesar with 
Therefore, the combination of Kazakevich, Itkowitz, and Tesar with Tokunaga will enable the system effectively suppress the occurrence of defocusing even during observation over a long period of time. [Tokunaga: col. 5, line 26-33]. 

Regarding claim 29, Kazakevich meets the claim limitations as set forth in claim 28.
Kazakevich further meets the claim limitations as follow.
The endoscope or exoscope of claim 28 (i.e. 360 degree panning stereo endoscope) [Kazakevich: col. 2, line 11], wherein the first image sensor does not rotate with with the rotation of the first objective ((i.e. an actuating mechanism carried by the shaft and adapted to (i) synchronously rotate the first and second optical channels about their respective axes) [Kazakevich: col. 2, line 37-39; Fig. 3]; (i.e. Rotation of face cam 17 causes ring gear 16 to turn spur gears 12, which in turn causes optical tube assemblies 1 to rotate) [Kazakevich: col. 5, line 44-46; Fig. 8]).
Kazakevich does not explicitly disclose the following claim limitations (Emphasis added).
The endoscope or exoscope of claim 28, wherein the first image sensor does not rotate with the rotation of the first objective.
However, in the same field of endeavor Tesar further discloses the claim limitations and the deficient claim limitations as follows:
wherein the first image sensor (i.e. wherein the camera) [Tesar: para. 0803]  does not rotate ((i.e. is configured to be able to remain stationary while the rotating ring 4015 rotates. The assistant camera 4010 can be configured to acquire images of the surgical site as the optical axes of the assistant camera 4010 and the primary surgeon camera can be configured to be substantially parallel and/or can be configured to be directed to the same or similar region of the surgical site) [Tesar: para. 1553]; (i.e. In various embodiments, the gimbal does not provide roll of the camera(s), for example, about the axis 10140) [Tesar: para. 1254]; (i.e. This assembly does not introduce roll in an oblique view, but could be positioned in a vertical position to have some roll if that is desired. For example, if one wants to roll the view slightly to one side or another so one or the other eye's view is not obstructed by tool use in the surgical opening when the surgical microscope camera is used in a substantially vertical position) [Tesar: para. 1354]) 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kazakevich and Itkowitz with Tesar to program the movement control system so that it correlates the rotation of the objective with its translation.  
Therefore, the combination of Kazakevich and Itkowitz with Tesar will enable cameras in the system provide different views from different stereo perspectives to produce 3D visualization for a viewer viewing through the objectives of oculars [Tesar: para. 1415]. 

Regarding claim 30, Kazakevich and Itkowitz meet the claim limitations as set forth in claim 28.
Kazakevich further meets the claim limitations as follow.
The endoscope or exoscope of claim 28 (i.e. 360 degree panning stereo endoscope) [Kazakevich: col. 2, line 11], wherein translational movement of the first objective occurs simultaneously with opposite translational movement of the second objective (i.e. (ii) synchronously, inversely piston the first and second optical channels along their respective axes) [Kazakevich: col. 2, line 22-26]) [Kazakevich: col. 2, line 22-24].
Kazakevich and Itkowitz do not explicitly disclose the following claim limitations (Emphasis added).
The endoscope or exoscope of claim 28, wherein translational movement of the first objective occurs simultaneously with opposite translational movement of the second objective.
However, in the same field of endeavor Tesar further discloses the claim limitations and the deficient claim limitations as follows:
wherein translational movement ((i.e. In some embodiments, the movement control system 10100 can be configured for non-planar translation and/or translation along more than one plane. In some embodiments, for example, a tip and tilt stage provides angular motion. A rotary stage can also be used to provide rotary motion) [Tesar: para. 1239]; (i.e. In some embodiments, movement control system 10130 can provide two rotational degrees of freedom and at least two translation degrees of freedom. For example, as shown in FIG. 8, the movement control system 10130 can allow for rotation along axis 10135 of the movement control system 10130 and/or along axis 10140 (which can be parallel with the z-axis). Moreover, as shown in the illustrated embodiment, the movement control system can allow translation along both the x-axis and y-axis. In some embodiments, apparatus 10130 can provide at least one translational degree of freedom.) [Tesar: para. 1250; Fig. 8]; (i.e. In some embodiments, the movement control system 10100 can include a translation system for translating an imager 18 and/or an imager arm, a pitch-yaw adjustment system for adjusting the pitch and/or yaw of the imager 18 and/or an imager arm, a control member, such as control member 10110, and one or more imager arms to which the imager 18 can be attached. In some embodiments, a working distance adjustment system can be included which can allow adjustments in working distance of the imager 18 and/or an imager arm. It should be appreciated by one of ordinary skill in the art that the translation system, the pitch-yaw adjustment system, and/or the working distance adjustment system can be used separately or in any combination.) [Tesar: para. 1246]) ((i.e. In some embodiments, the movement control system 10100 can be configured for non-planar translation and/or translation along more than one plane. In some embodiments, for example, a tip and tilt stage provides angular motion. A rotary stage can also be used to provide rotary motion) [Tesar: para. 1239]; (i.e. In some embodiments, movement control system 10130 can provide two rotational degrees of freedom and at least two translation degrees of freedom. For example, as shown in FIG. 8, the movement control system 10130 can allow for rotation along axis 10135 of the movement control system 10130 and/or along axis 10140 (which can be parallel with the z-axis). Moreover, as shown in the illustrated embodiment, the movement control system can allow translation along both the x-axis and y-axis. In some embodiments, apparatus 10130 can provide at least one translational degree of freedom.) [Tesar: para. 1250; Fig. 8]; (i.e. In some embodiments, the movement control system 10100 can include a translation system for translating an imager 18 and/or an imager arm, a pitch-yaw adjustment system for adjusting the pitch and/or yaw of the imager 18 and/or an imager arm, a control member, such as control member 10110, and one or more imager arms to which the imager 18 can be attached. In some embodiments, a working distance adjustment system can be included which can allow adjustments in working distance of the imager 18 and/or an imager arm. It should be appreciated by one of ordinary skill in the art that the translation system, the pitch-yaw adjustment system, and/or the working distance adjustment system can be used separately or in any combination.) [Tesar: para. 1246]) 

Therefore, the combination of Kazakevich and Itkowitz with Tesar will enable cameras in the system provide different views from different stereo perspectives to produce 3D visualization for a viewer viewing through the objectives of oculars [Tesar: para. 1415].

Regarding claim 31, Kazakevich and Itkowitz meet the claim limitations as set forth in claim 28.
Kazakevich further meets the claim limitations as follow.
The endoscope or exoscope of claim 28 (i.e. 360 degree panning stereo endoscope) [Kazakevich: col. 2, line 11], wherein the cam mechanism ((i.e. an actuating mechanism) [Kazakevich: col. 2, line 22]; (i.e. face cam) [Kazakevich: col. 4, line 20; Fig. 4] ; (i.e. the face cam followers) [Kazakevich: col. 4, line 39; Fig. 5]) further comprising: a first viewing direction device ((i.e. each of the first and second optical channels) [Kazakevich: col. 1, line 20; Figs. 2A-2D]; (i.e. optical tube) [Kazakevich: col. 4, line 22; Figs. 2A-2D]) coupled to the first objective ((i.e. an objective lens) [Kazakevich: col. 1, line 24; Figs. 2A-2D]; (i.e. wherein each of the first and second optical channels comprises a direction of view prism, an objective lens, at least one optical relay and an ocular portion) [Kazakevich: col. 6, line 53-55]) and rotatable about the first optical axis (i.e. Rotation of face cam 17 causes ring gear 16 to turn spur gears 12, which in turn causes optical tube assemblies 1 to rotate) [Kazakevich: col. 5, line 44-46; Fig. 8]; 
a second viewing direction device ((i.e. each of the first and second optical channels) [Kazakevich: col. 1, line 20; Figs. 2A-2D]; (i.e. optical tube) [Kazakevich: col. 4, line 22; Figs. 2A-2D]) coupled to the second objective ((i.e. an objective lens) [Kazakevich: col. 1, line 24; Figs. 2A-2D]; (i.e. wherein each of the first and second optical channels comprises a direction of view prism, an objective lens, at least one optical relay and an ocular portion) [Kazakevich: col. 6, line 53-55]) and rotatable about the second optical axis (i.e. Rotation of face cam 17 causes ring gear 16 to turn spur gears 12, which in turn causes optical tube assemblies 1 to rotate) [Kazakevich: col. 5, line 44-46; Fig. 8];wherein the cam mechanism ((i.e. an actuating mechanism) [Kazakevich: col. 2, line 22]; (i.e. face cam) [Kazakevich: col. 4, line 20; Fig. 4] ; (i.e. the face cam followers) [Kazakevich: col. 4, line 39; Fig. 5]) couples a rotation of the first viewing direction device and the second viewing direction device for rotational (i.e. Rotation of face cam 17 causes ring gear 16 to turn spur gears 12, which in turn causes optical tube assemblies 1 to rotate) [Kazakevich: col. 5, line 44-46; Fig. 8] and translational movement.
Kazakevich and Itkowitz do not explicitly disclose the following claim limitations (Emphasis added).
The endoscope or exoscope of claim 28, further comprising: a first viewing direction device coupled to the first objective and rotatable about the first optical axis; a second viewing direction device coupled to the second objective and rotatable about the second optical axis; wherein the cam mechanism couples the first viewing direction device and the second viewing direction device for rotational and translational movement.
However, in the same field of endeavor Tesar further discloses the claim limitations and the deficient claim limitations as follows:
 ((i.e. In some embodiments, the movement control system 10100 can be configured for non-planar translation and/or translation along more than one plane. In some embodiments, for example, a tip and tilt stage provides angular motion. A rotary stage can also be used to provide rotary motion) [Tesar: para. 1239]; (i.e. In some embodiments, movement control system 10130 can provide two rotational degrees of freedom and at least two translation degrees of freedom. For example, as shown in FIG. 8, the movement control system 10130 can allow for rotation along axis 10135 of the movement control system 10130 and/or along axis 10140 (which can be parallel with the z-axis). Moreover, as shown in the illustrated embodiment, the movement control system can allow translation along both the x-axis and y-axis. In some embodiments, apparatus 10130 can provide at least one translational degree of freedom.) [Tesar: para. 1250; Fig. 8]; (i.e. In some embodiments, the movement control system 10100 can include a translation system for translating an imager 18 and/or an imager arm, a pitch-yaw adjustment system for adjusting the pitch and/or yaw of the imager 18 and/or an imager arm, a control member, such as control member 10110, and one or more imager arms to which the imager 18 can be attached. In some embodiments, a working distance adjustment system can be included which can allow adjustments in working distance of the imager 18 and/or an imager arm. It should be appreciated by one of ordinary skill in the art that the translation system, the pitch-yaw adjustment system, and/or the working distance adjustment system can be used separately or in any combination.) [Tesar: para. 1246]).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kazakevich and Itkowitz with Tesar to program the movement control system so that it correlates the rotation of the objective with its translation.  


Regarding claim 32, Kazakevich and Itkowitz meet the claim limitations as set forth in claim 28.
Kazakevich further meets the claim limitations as follow.
The endoscope or exoscope of claim 28 (i.e. 360 degree panning stereo endoscope) [Kazakevich: col. 2, line 11] further comprising a window adjacent the distal end of the shaft (i.e. a single optical path extending from the distal end of the endoscope to the proximal end of the endoscope) [Kazakevich: col. 1, line 20-22; Fig. 5].
Kazakevich does not explicitly disclose the following claim limitations (Emphasis added).
The endoscope or exoscope of claim 28, further comprising a window adjacent the distal end of the shaft.
However, in the same field of endeavor Tesar further discloses the claim limitations and the deficient claim limitations as follows:
a window (i.e. the exit window ( e.g., lens or transparent window)) [Tesar: para. 1239] 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kazakevich and Itkowitz with Tesar to install a sealed window at the distal end.  
Therefore, the combination of Kazakevich and Itkowitz with Tesar will protect components inside the interior of the shaft.

Regarding claim 33, Kazakevich meets the claim limitations as set forth in claim 13.
Kazakevich further meets the claim limitations as follow.
The apparatus of claim 13 (i.e. 360 degree panning stereo endoscope) [Kazakevich: col. 2, line 11], wherein the first image sensor moves in a translation direction synchronously with the translational movement of the first objective, such that the rotation of the first objective (i.e. an actuating mechanism carried by the shaft and adapted to (i) synchronously rotate the first and second optical channels about their respective axes) [Kazakevich: col. 2, line 22-24] corresponds with a translational movement of the first image sensor.
Kazakevich and Itkowitz do not explicitly disclose the following claim limitations (Emphasis added).
The apparatus of claim 13, wherein the first image sensor moves in a translation direction synchronously with the translational movement of the first objective, such that the rotation of the first objective corresponds with a translational movement of the first image sensor.
However, in the same field of endeavor Tesar further discloses the claim limitations and the deficient claim limitations as follows:
wherein the first image sensor moves in a translation direction synchronously with the translational movement of the first objective, such that the rotation of the first objective corresponds with a translational movement of the first image sensor(which can be parallel with the z-axis). Moreover, as shown in the illustrated embodiment, the movement control system can allow translation along both the x-axis and y-axis. In some embodiments, apparatus 10130 can provide at least one translational degree of freedom.) [Tesar: para. 1250; Fig. 8]; (i.e. In some embodiments, the movement control system 10100 can include a translation system for translating an imager 18 and/or an imager arm, a pitch-yaw adjustment system for adjusting the pitch and/or yaw of the imager 18 and/or an imager arm, a control member, such as control member 10110, and one or more imager arms to which the imager 18 can be attached. In some embodiments, a working distance adjustment system can be included which can allow adjustments in working distance of the imager 18 and/or an imager arm. It should be appreciated by one of ordinary skill in the art that the translation system, the pitch-yaw adjustment system, and/or the working distance adjustment system can be used separately or in any combination.) [Tesar: para. 1246]).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kazakevich and Itkowitz with Tesar to program the movement control system so that it correlates the rotation of the objective with its translation.  
Therefore, the combination of Kazakevich and Itkowitz with Tesar will enable cameras in the system provide different views from different stereo perspectives to produce 3D visualization for a viewer viewing through the objectives of oculars [Tesar: para. 1415]. 

Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kazakevich (US Patent 9,204, 787 B2), (“Kazakevich”), in view of Itkowitz et al. (US Patent 10,548,459 B2), (“Itkowitz”), in view of Tesar (US Patent Application Publication 2017/0143442 A1), (“Tesar”), in view of Tokunaga et al. (US Patent 7,130,116 B2), (“Tokunaga”), in view of Barbato et al. (US Patent Application Publication .
Regarding claim 22, Kazakevich, Itkowitz, Tesar, and Tokunaga meet the claim limitations as set forth in claim 28.
Kazakevich and Tesar further meet the claim limitations as follow.
The endoscope or exoscope of claim 21 (i.e. 360 degree panning stereo endoscope) [Kazakevich: col. 2, line 11], further comprising a window (i.e. the exit window ( e.g., lens or transparent window)) [Tesar: para. 1239] hermetically sealed to the distal end of the shaft (i.e. a single optical path extending from the distal end of the endoscope to the proximal end of the endoscope) [Kazakevich: col. 1, line 20-22; Fig. 5].
Kazakevich, Itkowitz, Tesar, and Tokunaga does not explicitly disclose the following claim limitations (Emphasis added).
The endoscope or exoscope of claim 28, further comprising a window hermetically sealed to the distal end of the shaft.
However, in the same field of endeavor Barbado further discloses the claim limitations and the deficient claim limitations as follows:
a window hermetically sealed to the distal end of the shaft (i.e. A transparent element or window 60 is attached to a distal end of the sheath 70, such as by adhesive, to an inner wall 80 of tube 72, for example, to form a fluid tight seal) [Barbado: para. 0072].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kazakevich, Itkowitz, Tesar, and Tokunaga r with Barbado to install a sealed window at the distal end.  
Therefore, the combination of Kazakevich, Itkowitz, Tesar, and Tokunaga with Barbado will protect components inside the interior of the shaft.

Claims 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kazakevich (US Patent 9,204, 787 B2), (“Kazakevich”), in view of Itkowitz et al. (US Patent 10,548,459 B2), (“Itkowitz”), in view of Tesar (US Patent Application Publication 2017/0143442 A1), (“Tesar”), in view of Tokunaga et al. (US Patent 7,130,116 B2), (“Tokunaga”), in view of Bowen et al. (US Patent 10,900,030 B2), (“Bowen”).
Regarding claim 24, Kazakevich, Itkowitz, Tesar, and Tokunaga meet the claim limitations as set forth in claim 28.
Kazakevich and Tesar further meet the claim limitations as follow.
The apparatus of claim 13 (i.e. 360 degree panning stereo endoscope) [Kazakevich: col. 2, line 11], wherein the first objective (i.e. an objective lens) [Kazakevich: col. 1, line 24; Figs. 2A-2D] comprises a first part and a second part, and during translational movement (i.e. In some embodiments, the movement control system 10100 can be configured for non-planar translation and/or translation along more than one plane. In some embodiments, for example, a tip and tilt stage provides angular motion. A rotary stage can also be used to provide rotary motion) [Tesar: para. 1239] of the first part the second part has different or no translational movement.
Kazakevich, Itkowitz, Tesar, and Tokunaga does not explicitly disclose the following claim limitations (Emphasis added).
The apparatus of claim 13, wherein the first objective comprises a first part and a second part, and during translational movement of the first part the second part has different or no translational movement.
However, in the same field of endeavor Bowen further discloses the claim limitations and the deficient claim limitations as follows:
wherein the first objective comprises a first part (i.e. the translating objective lens group (L4)) [Bowen: col. 41, line 45; Fig. 42] and a second part (i.e. the stationary objective lens group (L3)) [Bowen: col. 41, line 44; Fig. 42], and during translational movement of the first part (i.e. the translating objective lens group (L4)) [Bowen: col. 41, line 45; Fig. 42] the second part has different or no translational movement (i.e. the stationary objective lens group (L3)) [Bowen: col. 41, line 44; Fig. 42].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kazakevich, Itkowitz, Tesar, and Tokunaga with Bowen to install the image device of Bowen as an objective.  
Therefore, the combination of Kazakevich, Itkowitz, Tesar, and Tokunaga with Bowen will enable the system to detect different fluorophores [Bowen: col 42, line 1-3]. 

Reference Notice 
Additional prior arts, included in the Notice of Reference Cited, made of record and not relied upon is considered pertinent to applicant's disclosure.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408) 918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Philip P. Dang/            Primary Examiner, Art Unit 2488